Citation Nr: 0935777	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO. 06-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
service-connected back disability.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in May 1978, after more than twenty-five 
years of active honorable service.  His awards and 
decorations include the Silver Star Medal, the Soldiers 
Medal, the Purple Heart Medal, and the Master Parachutist 
Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in February and December 2005 by 
the RO. 

In September 2009, a Deputy Vice Chairman at the Board 
granted the Veteran's motion to have his case advanced on the 
Board's docket.


FINDINGS OF FACT

1.  The Veteran's service-connected back disability is 
manifested primarily by unfavorable ankylosis of the entire 
thoracolumbar spine without incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months. 

2.  The Veteran's service-connected disabilities, by 
themselves, do not render him unable to care for his daily 
needs or to protect himself from the hazards of his 
environment, such that he requires the regular aid and 
attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).

2.  The criteria for special monthly compensation, based on 
the need for the regular aid and attendance of another 
person, have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350(b), 3.352(a) 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to a rating in excess of 50 percent for his 
service-connected back disability and entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

In December 2004 and February 2005, respectively, VA received 
the Veteran's claim of entitlement to an increased rating for 
his service-connected back disability claim of entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person and his.  In 
neither case is there an issue as to providing an appropriate 
application form or completeness of the application. 

Following the receipt of those applications, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by him, as well as the evidence VA would 
attempt to obtain.  VA also notified the Veteran of the legal 
criteria for granting his claims. 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining the evidence necessary to 
substantiate his claims.  That duty requires VA to make 
reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claims.  38 
U.S.C.A. § 5103. 

In this case, the RO obtained or ensured the presence of the 
Veteran's records reflecting his treatment by VA health care 
providers.  VA also examined the Veteran to determine the 
extent of impairment due to his service-connected back 
disability and to determine whether he required the regular 
aid and attendance of another person due to his service-
connected disabilities.  In addition, VA offered the Veteran 
an opportunity to present testimony and additional evidence 
at a hearing in conjunction with his appeal; however, the 
Veteran declined that offer. 

In conjunction with the Veteran's claim, VA requested his 
records from the Social Security Administration.  However, 
the Social Security Administration reported that his folder 
had been destroyed.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support either of his claims; and there is no evidence of any 
VA error in notifying or assisting him that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Low Back

The Veteran contends that the fifty percent rating currently 
assigned for his service-connected back disability does not 
adequately reflect the level of impairment caused by that 
disability.  Therefore, he maintains that an increased rating 
is warranted. 

After carefully considering the Veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the claim will be denied. 

The Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

The Veteran's service-connected back disability is rated 
either on the basis of the total duration of incapacitating 
episodes or on the basis of the general rating formula set 
forth below.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
method selected will be the one which results in the higher 
evaluation after all disabilities are combined under 38 
C.F.R. § 4.25 (2009). 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar, while a 100 percent 
schedular evaluation is warranted for unfavorable ankylosis 
of the entire spine.  A 60 percent rating is also warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1). 

Any objective neurologic abnormalities associated with the 
Veteran's service-connected back disability, including, but 
not limited to, bowel or bladder impairment, separately, are 
to be evaluated under an appropriate Diagnostic Code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different periods of 
time. 

In determining the adequacy of the ratings for the Veteran's 
back disability, consideration is given to factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Such factors include a lack of normal endurance and 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the Veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45. 

Analysis

A review of the evidence discloses that the Veteran has had 
low back surgery on two occasions, and in 2000, an MRI showed 
spinal stenosis from L2 to L5.  However, more recent 
evidence, such as that dated since 2004, has shown little 
treatment for the Veteran's service connected back 
disability.  That disability is manifested primarily by 
complaints of pain and ankylosis.  Indeed, during his latest 
(March 2005) VA examination to specifically evaluate his 
spine, he was unable to move the entire thoracolumbar spine.  
Thereafter, he was assigned his current fifty percent 
evaluation.  

Despite his ankylosis, however, there is no competent 
evidence of a separately clinically identifiable neurologic 
bowel or bladder disability associated with the Veteran's low 
back problems. Ankylosis of the entire spine is not shown.  
Moreover, there is no competent evidence that he experiences 
incapacitating episodes, as that term is defined by VA, 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.  Although he requires the use 
of a motorized scooter to get around, the preponderance of 
the evidence reveals that his use of a scooter is 
necessitated by his nonservice-connected disabilities, 
including the residuals of a cerebrovascular accident and 
heart disease requiring a coronary artery bypass graft.  
Finally, there is no evidence that his back disability has, 
otherwise, been productive of flare-ups, weakness, lack of 
endurance, incoordination, heat, discoloration, or deformity.  
Hence, the findings more nearly reflect the criteria for the 
fifty percent rating currently in effect for that disability.  
Therefore, that rating is confirmed and continued, and the 
appeal is denied.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
back disability.  However, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization due solely to his service-
connected back disability, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Rather, the record shows that the 
manifestations of that disability are those contemplated by 
the regular schedular standards.  It must be emphasized that 
the disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


Special Monthly Compensation

The Veteran contends that his service-connected disabilities 
render him unable to care for his daily needs or to protect 
himself from the hazards of his environment, such that he 
requires the regular aid and attendance of another person.  
Therefore, he maintains that he is entitled to special 
monthly compensation.  After carefully considering the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is also against 
that claim.  Accordingly, that issue on appeal will also be 
denied. 

The Applicable Law and Regulations

Special monthly compensation is payable where a veteran has 
service-connected disabilities that render him so helpless as 
to be in need of the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

A veteran shall be considered to be in need of regular aid 
and attendance, if he is bedridden or establishes a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  Determinations as to the need for aid 
and attendance are based on the actual requirements of 
personal assistance from others.  In determining the need for 
regular aid and attendance, consideration will be given to 
the inability of the Veteran to dress or undress himself, or 
to keep himself clean; frequent need of adjustment of any 
prosthetic which by reason of the disability cannot be done 
without aid; inability of the Veteran to feed himself; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect himself from the hazards or dangers 
of his daily environment.  Bedridden will be that condition 
which, through its essential character, actually requires 
that the Veteran remain in bed.  38 C.F.R. § 3.352(a).  

Analysis

A review of the record discloses that the Veteran has a 
schedular 90 percent combined disability rating for the 
following service-connected disorders:  posttraumatic stress 
disorder, evaluated as 70 percent disabling; back disability, 
evaluated as 50 percent disabling; bilateral hearing loss 
disability, evaluated as 50 percent disabling; the residuals 
of lung cancer, status post thoracotomy, evaluated as 10 
percent disabling; and the residuals of a shell fragment 
wound of the right arm, evaluated as 10 percent disabling.  
However, due to the fact that he is unemployable as a result 
of his service-connected disabilities, he also receives total 
disability rating under 38 C.F.R. § 4.16a.  That rating has 
been effective since December 4, 2000.

In evaluating the Veteran's claim for aid and attendance, the 
Board notes that he is not bedridden.  38 C.F.R. § 3.352(a).  
Therefore, the threshold question is whether his level of 
impairment due to his service-connected disabilities requires 
the actual, regular personal assistance from others due to 
the inability to dress or undress himself; to keep himself 
clean; to feed himself; to attend to the wants of nature; to 
adjust a prosthetic device which by reason of the Veteran's 
disability cannot be done without aid; or to protect himself 
from the hazards or dangers of his daily environment. 

The evidence of record, such as the reports of examinations 
in December 2004, January and March 2005, and September 2006, 
as well as VA records reflecting his treatment from February 
2005 through April 2006, shows that the Veteran requires the 
aid and assistance of another person to perform many of the 
activities of daily living such as dressing, bathing, and 
grooming.  However, the evidence shows that his need for aid 
and attendance is necessitated by a combination of his 
service-connected disabilities and his significant 
nonservice-connected disabilities.  Indeed, the preponderance 
of the evidence reveals that his nonservice-connected 
disabilities, including the residuals of a cerebrovascular 
accident and heart disease requiring a coronary artery bypass 
graft, are primarily responsible for his need for aid and 
attendance.  Therefore, he does not meet the VA criteria for 
special monthly compensation.  Accordingly, special monthly 
compensation is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim for special monthly compensation.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. § 4.3 (2008).




ORDER

Entitlement to a rating in excess of 50 percent for the 
Veteran's service-connected back disability is denied.

Entitlement to special monthly compensation is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


